IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE


JOE LARRY TURNBO                              )
                                              )
       Plaintiff/Appellant,                   )
                                              )       Wayne Chancery
                                              )       No. 8490
VS.                                           )
                                              )       Case No.
                                              )       01-A-01-9307-CH-00314
BRENDA JANE (THOMPSON)                        )
TURNBO                                        )

       Defendant/Appellee.
                                              )
                                              )                 FILED
                                                                December 30, 1997
                                         ORDER
                                                               Cecil W. Crowson
                                                              Appellate Court Clerk

       The opinion filed by this Court on December 11, 1996, is withdrawn, and a revised

opinion filed simultaneously with this order is substituted therefor.



       The judgment entered on December 11, 1996, is hereby set aside and the following

judgment is substituted therefor.



       In accordance with the opinion of the Court filed herein, the judgment of the Trial

Court is affirmed. Costs of this appeal are assessed against the appellant and his surety. The

cause is remanded to the Trial Court for further proceedings.



       ENTER ______________.



                                              _________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION


                                              _________________________________
                                              SAMUEL L. LEWIS, JUDGE


                                              _________________________________
                                              WILLIAM C. KOCH, JR., JUDGE